Citation Nr: 0524120	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  96-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active duty from August 1978 to July 1981 and 
from October 1982 to September 1992, and served in the United 
States Army National Guard of Pennsylvania from October 1992 
to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In July 1998, the Board remanded the veteran's case to that 
RO for further evidentiary and procedural development.  In 
January 2000, jurisdiction of the veteran's claims file was 
transferred to the VARO in Baltimore, Maryland.

In the November 1995 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
foot disorder.  Thereafter, the veteran perfected a timely 
appeal regarding the issue.  However, in a written statement 
submitted in April 2001, the veteran withdrew his appeal as 
to that matter.  See 38 C.F.R. § 20.204 (2004).

In an October 2001 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome.

The veteran appealed the Board's October 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the 
appellant and the VA General Counsel, averring that remand 
was required due to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In an Order of January 2003, 
the CAVC vacated the Board's decision and remanded the 
matter, pursuant to the Joint Motion.  As set forth in detail 
below, the VCAA


substantially amended existing law regarding the requirement 
of a well-grounded claim and the notice and assistance to be 
afforded claimants for veteran's benefits.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.

In September 2003, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  As noted in the 
remand, in a September 2001 written statement, the veteran 
raised a claim of entitlement to service connection for a 
thyroid disorder.  Thereafter, in a written statement from 
the veteran's representative, received in December 2001, it 
was noted that the veteran raised a claim of entitlement to 
service connection for sleep apnea and a thyroid disorder, 
secondary to an Achilles tendon disorder.  It was further 
noted that the veteran's claim regarding his sleep disorder 
was filed with VA on August 31, 2001.  These matters are 
referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral carpal tunnel syndrome was present in service or at 
separation therefrom, and is not shown to be related to 
service or to an incident of service origin, nor was a 
neurological disorder indicative of carpal tunnel syndrome 
shown within one year after active service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service, nor may a neurological disorder 
associated with carpal tunnel syndrome be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(24), (26), 
1101, 1110, 1112, 1113, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.3, 3.6, 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Most of the service medical records (SMRs) from the veteran's 
first period of service are unavailable.  A January 1979 
hospital report indicates that he was treated for an upper 
respiratory infection, but the record is not indicative of 
complaints of, or treatment for, finger, wrist, or hand 
problems.  In February 1982, the veteran completed a report 
of medical history in conjunction with his examination for 
entrance into service.  He did not report any finger, wrist, 
or hand problems, nor were such disorders found when he was 
examined that day.  SMRs contain no reference to finger, 
wrist, or hand problems.  On a report of medical history 
completed in September 1992, prior to his separation from 
service, the veteran did not describe any finger, hand, or 
wrist disorder, and none was found when he was examined that 
day.

The veteran also served in the Pennsylvania Army National 
Guard from October 1992 to February 2002, according to a 
Report of Separation and Record of Service (NGB Form 22), 
received by the RO in May 2005.  His military specialty was 
combat engineer.

The veteran submitted an original claim for service 
connection in November 1992 that described stomach, vision, 
low back, and bilateral leg problems, varicose veins, 
allergies, and hearing loss.  There was no mention of carpal 
tunnel syndrome in that claim.  

He underwent VA examination in December 1992.  According to 
the examination report, he complained of low back, neck, 
bilateral knee pain, and varicose vein problems.  The veteran 
said he was a military policeman in service and was also a 
combat engineer, and did lots of lifting and built bridges.  
X-rays showed degenerative joint disease at L5-S1 and slight 
subluxation at the C5-C6 vertebral bodies.  The veteran did 
not describe finger, wrist, or hand pain.  Examination 
findings and diagnoses included low back syndrome, neck pain 
radiating into the arms, bilateral knee pain, and moderate 
varicose veins.  None of the findings were referable to 
finger, wrist, or hand disorders.

In a June 1993 rating decision, the RO, in pertinent part, 
granted the veteran's claim for service connection for 
lumbosacral strain and for cervical strain.

According to private medical records, dated from December 
1993 to May 1994, from R.E.L., M.D., an orthopedist, the 
veteran was initially seen in December 1993 for complaints of 
chronic back pain.  The records show that the veteran was 
treated for degenerative disc disease and chronic back pain.  
In a December 1993 letter, the physician also stated that the 
veteran had then complained of some aching in his hands and 
fingers for the previous six months, especially around the 
second ray.  He had received no treatment for that, other 
than occasionally taking anti-inflammatory medication on his 
own.  The veteran was then working in a sitting job, as a 
clerk for VA.  There was no objective neurologic deficit, and 
no objective abnormality of the hands noted.

An April 1995 private magnetic resonance image (MRI) report 
from E. P. Radiology Associates reveals that findings were 
consistent with carpal tunnel syndrome, with an abnormal 
signal in the median nerve.  

In a May 1995 written statement, Dr. R.E.L. reported a 
provisional diagnosis of carpal tunnel syndrome, based 
primarily on MRI findings.

VA medical records, dated in July 1995, show that the veteran 
was hospitalized for surgical repair of a ruptured Achilles 
tendon.  Those records are not referable to finger, wrist, or 
hand disorders.

During his July 1997 personal hearing at the RO, the veteran 
denied seeking medical treatment in service for hand 
problems, and testified that there were not likely to be any 
service medical records directly related to his hands, 
wrists, or fingers.  He said that, approximately nine months 
after discharge, some time in 1993, he was initially treated 
for his bilateral hand disorder at the East Orange VA medical 
facility, where he had a general medical examination but no 
follow-up treatment.  He testified that he had initially 
sought treatment from Dr. R.E.L. in 1993, when he had 
intermittent wrist and arm pain and tingling that radiated to 
his shoulder.  In 1994 or 1995, the specialist diagnosed 
carpal tunnel syndrome. According to the veteran, he and Dr. 
R.E.L. never discussed his past medical history.  The veteran 
was left-handed, and said his hand pain affected his daily 
activities, for which he wore wrist braces.  He was employed 
as a claims adjustment technician and worked on a computer.  
He indicated that, in October 1992, he filed a claim for 
disabilities that included carpal tunnel syndrome.

In October 1997, the veteran was afforded a VA examination of 
the peripheral nerves.  According to the examination report, 
the veteran had hand problems and was diagnosed with carpal 
tunnel syndrome in 1994.  He currently complained of pain in 
the back of his neck that went down both shoulders, the outer 
aspect of the arm and forearm, and went to his fingers, which 
felt numb.  The pain interfered with his daily activities.  
Upon clinical examination, diagnoses included bilateral 
carpal tunnel syndrome.  In an Addendum, the VA examiner said 
that the veteran's upper extremity neuropathy was "most 
likely related to service-connected cervical spine 
condition."

A September 1999 VA examination report reflects the veteran's 
complaints of bilateral neck and left Achilles tendon pain.  
Findings and diagnoses are not referable to hand or wrist 
complaints or disorders.

In a June 2000 rating action, the RO awarded the veteran a 
compensable evaluation for service-connected cervical strain 
with degenerative changes.

A decision was released by a Hearing Officer at the RO in 
August 2000, incorporated into a supplemental statement of 
the case (SSOC) that addressed, in part, the issue of service 
connection for carpal tunnel syndrome.

A September 2001 statement from the local office of the 
veteran's accredited representative, to the national office 
at the Board, transmitted a letter from the veteran stating, 
in part, that he was sending paperwork on his carpal tunnel 
syndrome.  The representative stated, on behalf of the 
veteran, that consideration by the RO was waived, pursuant to 
38 C.F.R. § 20.1304.  Attached were copies of several 
documents pertinent to the wrists.  First was a March 1995 
report of bilateral wrist X-rays by E.P. Radiology 
Associates, showing normal findings.  Second was a September 
2001 outpatient treatment report, apparently by a National 
Guard medic, indicating complaints of "point burning 
sensation in both arms with experienced difficulty in lifting 
small objects; caused from active duty in 1992 and gets worse 
over time."  This report further indicates that the veteran 
had been diagnosed by a civilian doctor with carpal tunnel 
syndrome in both arms, and had been given arm braces for use 
when pain occurs.  It was noted that the veteran was told to 
follow with his civilian doctor and report any new 
information to the medical section on his drill dates.  The 
third item is a duplicate of the April 1995 report from E.P. 
Radiology, described above.

A March 2002 private electroneuromyographic (EMG) evaluation 
indicates that the veteran gave a history of significant 
upper extremity complaints of pain and numbness since 1991.  
His symptoms had worsened in 1995 as a result of increased 
levels of data entry and keying that he performed in his job.  
It was noted that, in 1995, the veteran was diagnosed with 
tenosynovitis and carpal tunnel neuropathies and offered 
surgery but declined.  He continued to work, but the symptoms 
worsened.  The impression was mild right cervical plexus 
neuropathy, bilateral brachial plexus level neuropathies, 
moderate right radial nerve neuropathy at the dorsal elbow 
level, and left ulnar nerve at the elbow level.

A March 2002 private radiology report indicates that X-rays 
of the veteran's hands showed essentially unremarkable hands 
and wrists; moderate flexor tenosynovitis was noted, 
bilaterally.  X-rays of the elbows were unremarkable.  X-rays 
of the cervical spine showed severe disc space narrowing at 
C5-6 with loss of disc space and what appeared to be 
compression at C6, and disc space narrowing at C6-7.

In a March 2002 written statement, S.M.F., D.O., said he 
evaluated the veteran, who reported that since 1991, he had 
some low level complaints with light tingling in his hands 
and arms, bilaterally.  It was noted that the veteran 
developed some wrist pain in the military but was told that 
this was a wrist condition and he had no real treatment.  
After discharge, he was out of work for about a year and, in 
1993, took his present VA clerical support job, that involved 
a good deal of keyboarding.  The veteran experienced 
progressive onset of problems with both hands and arms that 
included numbness, tingling, and burning of both forearms.  
His symptoms had worsened and he sought medical treatment in 
1995 when he was given splints, but they were ineffective.  
He had an MRI that he believed showed tenosynovitis and 
carpal tunnel problems, and surgical intervention was 
recommended, but he did not want that.  His symptoms had 
progressed since 1995.  The veteran reported neck pain.  His 
current job involved working on a computer all day, with 
writing and clerical work.  The veteran said that in service 
he was with the military police and was involved in some 
aggressive activities, including lockdowns.  He was in a 
motor vehicle accident in the 1980s, but had no significant 
injury.  

Upon clinical examination, and review of X-rays, Dr. F. 
indicated that the impression was repetitive strain injury 
with flexor tenosynovitis and bilateral median neuropathy at 
wrist level, secondary to keying activities; moderate radial 
neuropathy of both forearms, secondary to same, and possible 
radiculitis with disc space C5-6 and narrowing 6-7.  Dr. F. 
said that there was "no doubt a direct cause and effect 
relationship between [the veteran's] keying activities and 
his present symptoms".  The veteran was advised to modify 
his work.

In a November 2003 signed statement, J.H. said he was the 
veteran's immediate supervisor in the SOFA Support Division, 
8th Military Police Brigade in Seoul, Korea, from November 
1987 to May 1988.  J.H. reported that the veteran worked in 
an administrative office and performed many repetitive duties 
including writing, typing, filing paperwork, and lifting for 
many hours each day.  It was noted that the veteran continued 
to do this work after 1988, when J.H. retired.  J.H. said the 
veteran previously worked for the Joint Police Information 
Center, 8th Military Police Brigade in Seoul where his 
administrative duties involved typing, filing, and receiving 
military police serious incident reports.

In a March 2004 signed statement, C.E.B., III, a captain in 
the Pennsylvania Army National Guard and Battalion Operations 
Officer, confirmed that the veteran was a member of B 
Company, 103rd Engineer Battalion, in Philadelphia, from 
August 1994 to February 2002.  While assigned as a combat 
engineer non-commissioned officer, it was noted that the 
veteran performed duties as an administrative assistant in 
the B company orderly room.  The veteran's daily repetitive 
duties included producing handwritten documents, key 
boarding, answering phones, filing, and lifting and moving 
office materials.  

In another March 2004 signed statement, T.W. said he was the 
veteran's immediate supervisor from August 1998 to February 
2002 in Company B, 103rd Engineer Battalion.  It was noted 
that the veteran arrived in Company B in October 1994 and 
worked as an assistant in the battalion orderly room.  T.W. 
said the veteran performed many repetitive duties, including 
writing, typing, filing, paperwork, lifting folders, and 
answering the phone, for many hours each day both in the 
office and when deployed.  T.W. said he had observed the 
veteran wearing wrist braces while performing all of his 
repetitive duties to complete the missions required of his 
unit.

In an April 2004 signed statement, M.K., a retired battalion 
communication chief in the Pennsylvania Army National Guard, 
said he worked with the veteran from 1995 to 2002.  The 
veteran was observed performing administrative, office-
related duties.  The veteran worked in the capacity of a 
Reservist, and his responsibilities included routine 
paperwork, computer keyboarding, typing, phone work, 
administrative preparation for unit deployments, and 
preparation of reports, letters, and memoranda.  It was noted 
that the majority of the veteran's activities were repetitive 
and routinely executed during each drill.

In June 2004, the veteran submitted copies of his enlisted 
evaluation reports, dated from July 1987 to September 1992, 
that reflect his principal duty as a shift leader in the 
Joint Police Information Center.  He was responsible for 
collecting and reporting serious incident reports and 
compiling information.  He also supervised the Rational 
Control Enforcement Branch Office of the Joint Provost 
Marshal and prepared memoranda, staff studies, and 
statistical data on rational control enforcement.  The 
records also indicate that in 1990 the veteran was a special 
project non-commissioned officer responsible for the upgrade 
of company administrative and operational procedures, and 
maintained a unit library.  During 1991 and 1992, he was a 
company operations sergeant and supervised operations of a 
company of soldiers.  All the evaluation reports reflect that 
the veteran received the highest evaluations and was well 
regarded in the military service.

Pursuant to the Board's September 2003 remand, the veteran, 
who was then 45 years of age, underwent VA examination June 
2004.  According to the examination report, the examiner 
reviewed the veteran's medical records.  It was noted that 
the veteran gave a history of developing pain in all areas of 
neck and both upper extremities into the hands in 
approximately 1991, and attributed his symptoms to repetitive 
activities during service.  It was noted that the veteran 
left service in 1992; his symptoms had continued to the 
present time and involved the back of his neck and both upper 
extremities with pain, numbness, and weakness.  He was 
currently retired from work on the basis of disability from 
his current symptoms.  As a result of his symptoms, the 
veteran was very limited in many activities of daily living 
and leisure activities.  He was diagnosed as having cervical 
disc problems and bilateral carpal tunnel syndrome.  He had 
used splints for his carpal tunnel in the past, but said they 
were of no help.  He currently took Percocet for neck and 
upper extremity pain.  He had recently been evaluated by a 
neurologist who recommended a neurosurgical consultation 
regarding possible surgery for the disc disease in his neck.

On clinical evaluation, the veteran had no weakness in either 
hand.  There was a positive Tinel sign over the medial nerve 
of both wrists equally, with radiation of paresthesias into 
the first three digits of each hand.  The Phalen's test was 
also positive, bilaterally, with paresthesias developing 
within 60 seconds.  Sensor testing showed decreased sensation 
mainly over the palmar surface of both thumbs, and less so 
over the distal half of the palmar surface of the index and 
long fingers of both hands.  Sensation was elsewhere intact 
to touch.  

Further, the VA examiner said he reviewed the veteran's 
claims file, including the service medical records and did 
not find any reference to treatment for any neck or hand 
condition in the service medical records.  It was noted that 
over the next few years, after the veteran's discharge, there 
were records of treatment for cervical disc disease and 
carpal tunnel syndrome.  An April 1995 MRI scan of both 
wrists described findings compatible with bilateral carpal 
tunnel syndrome, with abnormal signal in the medial nerves.  
The veteran said he had had an EMG study performed elsewhere 
that showed both cervical disc and carpal tunnel syndrome.  
Further, it was noted that results of electrodiagnostic 
studies performed by VA in May 2004 were that there was no 
evidence of carpal tunnel/wrist/elbow compression neuropathy 
at this time.  There was no evidence of thoracic outlet 
syndrome compression.  There was no evidence of acute motor 
root compression on EMG tested muscles.  Chronic hyper-
irritability of C5-C6 motor roots, bilaterally, was noted.  
In addition, an MRI of the cervical spine performed in May 
2004 showed mild congenital spinal stenosis at C4-C5.  There 
was cervical spondylosis and mild kyphosis centered at C5-C6, 
with degenerative changes as noted and no disc herniations.

According to the VA examination report, the clinical 
impression was cervical disc disease with bilateral upper 
extremity neuropathy and bilateral carpal tunnel syndrome.  
In the VA examiner's opinion, the veteran's "carpal tunnel 
would only account for symptoms from the wrists down into the 
thumb and fingers" and "would not account for the symptoms 
occurring more proximally".  According to the VA examiner, 
"[a]ll of the symptoms in the [veteran's] neck and upper 
extremities down to the wrists would be due to cervical 
radiculopathy and/or some sort of a neuropathy."  The VA 
examiner opined that "there may have been some predisposing 
factors in the [veteran's] stressful activity occurring in 
military service to set the stage for the subsequent 
development of carpal tunnel syndrome and cervical disc 
disease with neuropathy. "  The examiner placed "this at 
somewhat less than a 50-50 probability".  According to the 
VA examiner, it was "impossible to be any more accurate than 
that with the information available."

An April 2005 VA orthopedic examination report reflects the 
veteran's history of chronic low back sprain/strain, for 
which he was service-connected.  He reported that his 
condition had worsened and necessitated his taking narcotic 
medications.  Upon clinical examination, the diagnostic 
impression was chronic lower back sprain/strain.  
Degenerative disc disease was diagnosed as reasonable to 
conclude.  In the VA examiner's opinion, it is as likely as 
not that the veteran's lower back degenerative disc disease, 
if diagnosed, is secondary to the chronic microtraumas that 
occurred in service regarding the lower back.

In a May 2005 written statement, Dr. F. reiterated the 
findings noted in his March 2002 statement, described above.  
It was further noted that the veteran was treated through 
September 2002, but remained symptomatic.  In February 2004, 
he had not improved, and continued to experience constant 
bilateral upper extremity pain from the wrists to the 
brachial plexus in the median and radial nerve distribution.  
The veteran was in school, and hoped to earn a business 
degree to reduce the need to perform repetitive upper 
extremity activities.  Dr. F. stated that the veteran 
continued to have ongoing evidence of bilateral upper 
extremity injuries with repetitive strain injury and a 
resultant neuropathy, secondary to his work for the United 
States military and that "[t]hese symptoms developed 
initially in 1991 when he was performing his duties for the 
United States Army."  It was noted that the veteran worked 
for VA and the National Guard through 2002, performing 
repetitive activities that exacerbated and further aggravated 
his condition.  According to Dr. F., the veteran was disabled 
from his job since 2002, and had permanent ongoing injuries.  
Dr. F. said that the veteran's "disability is directly 
caused by his development of repetitive strain and upper 
extremity nerve injuries developed in 1991 and ongoing as 
explained above". 

II.  Legal Analysis

A.  Duty to Assist and Notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a June 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
May 1996 statement of the case (SOC) and August 2000, and 
March and May 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection for 
the cause of the veteran's death.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the March 
2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since he was served with a copy of the Joint Motion for 
Remand that was filed with the CAVC in January 2003, after 
the bill became law.  In addition, the Court provided him a 
copy of the Order remanding his case.  Moreover, the Board 
afforded the veteran ample time in which to proffer evidence 
and/or argument after the case was returned from the Court, 
and his representative submitted written statements to the 
Board in August 2003 and in April and June 2005.  The veteran 
also submitted four statements from his military supervisors, 
private medical records, and a new private medical report, 
dated in May 2005.  Otherwise, no response has been received 
to the Board's letter, in April 2003, soliciting any 
additional argument or evidence that the veteran or his 
representative might wish to submit.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other evidence, not already 
of record, that would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

In addition, it appears that the some of the veteran's SMRs 
may have been lost.  The Board wishes to make it clear that 
we understand the CAVC has held that, in cases where records 
once in the hands of the Government are missing, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
However, following the Board's 1998 remand, the RO conducted 
an alternate search for the veteran's SMRs, that included 
searching records from the Service Medical Record Center 
(SMRC).  Unfortunately, no pertinent medical information was 
obtained from those alternative sources.  Nonetheless, as set 
forth in detail above, the veteran has stated that he was not 
treated in service for hand, finger, or wrist problems.  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis or certain organic 
diseases of the nervous system become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2004).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT), or for injury 
incurred or aggravated while performing inactive duty 
training (IADT).  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 
3.6.

The veteran had nearly 13 years of active duty, ending in 
September 1992, then was a member of the National Guard from 
October 1992 to February 2001.  As was mentioned above, 
compensation is payable for disability resulting from active 
military service.  The statute at 38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" 
as including "active duty" and "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty" as well as "any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training."  The term "active duty" is defined 
in 38 U.S.C.A. § 101(21) to include "full-time duty in the 
Armed Forces, other than active duty for training."  
Further, "active duty for training" includes full-time duty 
performed by Reservists for training purposes.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c). "Inactive duty 
training" means duty (other than full-time duty) performed 
by a member of the National Guard of any State under 32 
U.S.C. § 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(d).  Annual training is an example of 
ADT, while weekend drills are IADT.  As noted above, the 
appellant served in the Pennsylvania Army National Guard from 
October 1992 to February 2002, and evidently performed both 
ADT and IADT.

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT or injury incurred or 
aggravated while performing IADT or myocardial infarction, 
cardiac arrest, or cerebrovascular accident occurring during 
IADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 
3.6, 3.303, 3.304.  Service connection is not legally merited 
when the disability results from a disease process occurring 
during IADT.

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137.  The burden then falls 
on the Government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service.  See 
Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 
VAOPGCPREC 3-2003.  The Government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 
supra.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  See Wagner.  
However, if the Government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322 (2004).

On the other hand, if a pre-existing disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder.  
See 38 U.S.C.A. §  1153 (West 2002); Wagner.  In that case, 
38 U.S.C.A. § 1153 applies, and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the Government to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306 (2004).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

As noted above, the RO repeatedly endeavored to obtain 
service medical records from the veteran's first period of 
service, although the veteran testified that he was not 
treated in service for a hand disorder.  The Board recognizes 
that some of the veteran's service medical records are 
unavailable, and we undertake our analysis with that in mind.  
The judicial caselaw does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

The veteran has contended that service connection should be 
granted for bilateral carpal tunnel syndrome.  Although the 
evidence shows that he currently has this disorder, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
upper extremities were normal on separation from service, and 
the first post-service medical evidence of record showing 
carpal tunnel syndrome is from 1995, more than three years 
after the veteran's separation from active duty.  

Although the veteran recalled, at his personal hearing, that 
he had claimed carpal tunnel syndrome at the time of his 
initial claim for VA compensation, in November 1992, he was 
mistaken in that recollection, as review of the original 
claim shows no reference to that disorder.

The veteran left active military service in September 1992.  
The earliest medical indication of possible carpal tunnel 
syndrome appears to be the statement of the private 
physician, Dr. R.E.L., who said he first saw the veteran in 
December 1993, with a six-month history of aching in his 
hands and fingers.  The physician stated that he found no 
objective abnormality, neurologic or otherwise.  So, even at 
that point, more than a year after separation from service, 
the physician did not find a neurological disorder compatible 
with carpal tunnel syndrome.

In fact, during his 1997 personal hearing at the RO, the 
veteran specifically testified that he had not received 
medical treatment in service for his hands, wrists, or 
fingers in service.  Then, in October 1997, a VA medical 
examiner opined that the veteran's upper extremity neuropathy 
was most likely related to his service-connected cervical 
spine disability, and in no way implicated carpal tunnel 
syndrome.

In support of his claim, the veteran points to the opinion of 
Dr. F. in his May 2005 statement, which was based upon a 
history provided by the veteran.  

As noted above, Dr. F. opined that the veteran's currently 
diagnosed bilateral carpal tunnel syndrome was due to his 
military service in 1991.  However, there is no indication 
that Dr. F. reviewed the veteran's available in-service and 
post-service medical records prior to rendering his opinion.  
Clearly, Dr. F. did not undertake review of the veteran's 
service records, but based his premises of in-service injury 
solely upon the veteran's statements to him.  In fact, in 
March 2002, Dr. F. noted that prior to 1993 the veteran had 
minimal symptoms, and then in 1993 the veteran took a 
clerical job with VA that required a good deal of computer 
keyboarding, when he had progressive onset of problems.  Dr. 
F. opined that there was no doubt a direct cause-and-effect 
relationship between the veterans's keyboarding activities 
and his present symptoms, and the veteran was advised to 
modify his job.  But, in the May 2005 report, Dr. F. opined 
the veteran's disability was directly caused by his 
development of repetitive strain and upper extremity injuries 
that developed in 1991.  An opinion regarding the etiology of 
the underlying condition is no better than the facts alleged 
by the veteran and, when unenhanced by any additional medical 
comment, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 409 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); see also Dolan v. Brown, 9 Vet. 
App. 358, 363 (1996).  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA examiner in June 2004, who examined the 
veteran, and we find that opinion to be most convincing.  
That medical specialist had the opportunity to completely 
review the veteran's entire medical history and all the 
medical records.  Upon review of the objective medical 
evidence of record, the Board concludes that the objective 
and competent medical evidence of record preponderates 
against the veteran's claim for service connection for 
bilateral carpal tunnel syndrome.  In reaching this 
conclusion, the Board found the most probative evidence of 
record to be the findings of the physician who conducted the 
veteran's June 2004 examination.

After conducting a thorough review of the veteran's 
documented medical history, the examiner concluded that there 
may have been some predisposing factors in the stressful 
activity occurring in military service to set the stage for 
the subsequent development of carpal tunnel syndrome and 
cervical disease with neuropathy.  The examiner opined, 
however, that there is less than a 50-50 probability of such 
a direct causal relationship, and that it is impossible to be 
any more accurate than that with the information available. 

The Board emphasizes that, in accepting the June 2004 VA 
examiner's opinion over the opinion provided by Dr. F., we 
are not questioning the veteran's credibility to describe his 
experiences in service.  Instead, the Board is questioning 
the veteran's competency to diagnose the nature of that 
injury, which is a medical question requiring professional 
analysis.

Here, the veteran has not established an injury in service, 
and he has conceded that he received no treatment in service 
for any problem related to carpal tunnel syndrome.  Although 
a medic who saw him in 2001 noted discomfort in the arms and 
difficulty in lifting small objects, "caused from active 
duty in 1992", the medic provided no clinical basis for the 
latter conclusion.  See LeShore v. Brown, Swann v. Brown, 
Dolan v. Brown, supra.  

The veteran is certainly competent to state the nature of his 
activities in service.  However, it is well established that 
as a layperson, the veteran is not considered capable of 
opining, no matter how sincerely, that he developed carpal 
tunnel syndrome due to activities in service.  See also 
Routen v. Brown, Espiritu v. Derwinski, supra.  Thus, the 
Board believes the opinion of the June 2004 VA examiner to be 
entirely consistent with the scope of a medical 
professional's responsibility under the law, as the examiner 
accepted the veteran's descriptions of the events surrounding 
his alleged in-service injury but did not accept his lay 
report of the origin of the carpal tunnel syndrome.  

The Board has carefully considered the May 2005 statement 
from Dr. F.  However, we find the opinion to be of little 
probative value for several reasons.  First, as noted, there 
is no indication that he reviewed the veteran's service or 
post-service medical records.  While it is certainly not 
expected that he identify every individual record that he 
reviewed, we believe that a physician should have at least 
identified those records that supported his conclusions 
regarding the nature and etiology of the veteran's bilateral 
carpal tunnel disorder.  Although Dr. F. offered several 
diagnoses for the carpal tunnel syndrome, which he associated 
with the veteran's military service, the physician offered no 
reasons or bases for his conclusions.  (The Board recognizes 
that the requirement of "reasons or bases" in the law as a 
touchstone for decisions of the Board is not identical to any 
requirement for professional opinions, but it is a useful 
term in analyzing the probative value thereof.).  He failed 
to discuss any findings in the veteran's treatment records 
that might have supported his conclusions.

Furthermore, although Dr. F. attributed the veteran's 
bilateral upper extremity injuries with repetitive strain 
injury and resultant neuropathy to his work in service that 
initially developed in 1991, the only explanation he offered 
is that the disability was caused as "explained above" 
(evidently a reference to the veteran's report of having 
"some low level complaints" dating to 1991 and wrist pain 
in service, for which he had no real treatment).  Dr. F. said 
that the veteran's bilateral carpal tunnel syndrome was 
"directly caused by his development of repetitive strain and 
upper extremity nerve injuries developing in 1991".  The 
Board does not dispute the current existence of the veteran's 
bilateral carpal tunnel syndrome, as well as his apparent 
development of degenerative disc disease (diagnosed by the 
April 2005 VA examiner), but the Board finds Dr. F.'s opinion 
unpersuasive in establishing a nexus between the reported in 
service injury and the currently diagnosed bilateral carpal 
tunnel syndrome.  See Leshore v. Brown, Swann v. Brown, Dolan 
v. Brown, supra.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.  The 
Court of Appeals for Veterans Claims has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

As explained in detail above, the Board finds the May 2005 
opinion letter of Dr. F., which appears to rely totally on 
the medical history as provided by the veteran, to be of 
minimal probative value.  The Board places much greater 
weight on the opinion of the June 2004 VA examiner, who 
examined the veteran, reviewed the medical records in detail, 
and set forth a thorough discussion of the veteran's 
documented medical history, including the results of 
diagnostic tests conducted on his hands.  Thus, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding the issue on appeal, so as to 
warrant application of the doctrine of reasonable doubt.

In fact, the Board would note that, contrary to the veteran's 
contentions, the first mention in the medical records of a 
diagnosed bilateral hand disorder was in 1995, nearly three 
years after his discharge from active duty, when a private 
physician diagnosed bilateral carpal tunnel syndrome.  
Further, even considering this case under the heightened 
standard mandated under O'Hare, etc., above, in light of the 
apparent loss of some SMRs, the lack of any allegation by the 
veteran when he was examined for discharge from service that 
he had suffered any bilateral hand or wrist disorder in 
service, combined with his negative medical examination at 
that time, strongly rebuts his contentions as to service 
connection, even assuming there were some service records 
that were misplaced.

Finally, the Board notes the written statements from the 
veteran's military supervisors to the effect that his duties 
involved repetitive administrative tasks.  However, with 
respect to the appellant's Army National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is not 
warranted when the disability results from a disease process 
occurring during IADT.  The records clearly indicate that the 
veteran worked in a clerical position for VA that required a 
good deal of keyboarding during the same time he apparently 
performed administrative functions for the his National Guard 
unit.  However, there is simply no medical opinion of record 
to associate his bilateral carpal tunnel syndrome with any 
period of ADT.  Moreover, even if carpal tunnel syndrome were 
considered as a result of injury, and not a disease process, 
the medical evidence does not support a finding that IADT 
duties caused the veteran's disorder.  Id.; see also Wagner, 
supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  The benefit sought on appeal is accordingly 
denied.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral carpal tunnel syndrome must be denied.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


